Citation Nr: 1230126	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  11-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for residuals of fractures of the radius and ulna.

4.  Entitlement to service connection for glaucoma and retinal artery occlusion of the left eye.

5.  Entitlement to a compensable rating for dyshidrosis and onychomycosis of the toenails of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to October 1960.  He subsequently served in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the benefits sought.  

The issue of entitlement to an increased rating for bilateral hearing loss was raised by the Veteran in a January 2012 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for glaucoma and retinal artery occlusion of the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 


FINDINGS OF FACT

1.  The Veteran was sound upon his entrance to active duty.  

2.  There is no demonstration by competent clinical evidence or competent and credible lay evidence that the Veteran has a headache disorder that began in or is otherwise causally related to active military service.  

3.  There is no demonstration by competent clinical evidence or competent and credible lay evidence that the Veteran has asthma that began in or is otherwise causally related to active military service.  

4.  The Veteran's fractures of the radius and ulna occurred outside his period of active duty; he did not seek treatment for residuals of the initial fracture during his period of active duty, and arthritis of the right wrist was not manifest to a compensable degree within one year of his discharge.  

5.  The Veteran's dyshidrosis and onychomycosis of the toenails of both feet does not affect at least 5 percent or more of his entire body or exposed areas affected; and has not required corticosteroids or other immunosuppressive drugs during a 12-month period.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2011).  

2.  Asthma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

3.  Residuals of fractures of the right radius and ulna were not incurred in or aggravated by active service, and arthritis of the wrist may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101, 1101, 1111,1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2011).  

4.  The criteria for a compensable rating for dyshidrosis and onychomycosis of the toenails of both feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.118, Diagnostic Codes 7806, 7813 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In several letters, some prior and some after the various rating decisions on appeal (e.g., December 2009 and May 2010), the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection and an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He has also been advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notices provided is harmless.  The notices discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notices, the RO readjudicated the appeal, most recently in the May 2012 supplemental statement of the case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes a formal finding that the Veteran's service treatment records, VA and private medical records, VA examination reports and opinions, and the Veteran's statements.  

The relevant VA examination reports reflect that the examiner reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the opinions and examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence (1) that a veteran's disability existed prior to service, and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.

The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  If a claim relates to period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Headaches

The record reflects, that on a report of medical history taken in conjunction with his April 1958 pre-induction examination, the Veteran denied frequent or severe headaches but noted that he had eye trouble.  It was noted that his positive responses were insignificant and he was qualified for service.  In a report of medical history completed in October 1958, the Veteran again denied frequent or severe headaches.  Upon examination in October 1958, it was concluded that he had no significant defects.  The Veteran was seen on one occasion in August 1959 when he fell off a rack at the motor pool.  No significant head injury or loss of consciousness was noted.  In his report of medical history completed in August 1960 just prior to discharge, the Veteran responded that he had frequent or severe headache.  Clinical evaluation upon separation showed that he experienced headaches with eye strain and that they were relieved with glasses.  

In a report of medical history completed in August 1978, the Veteran responded that he experienced frequent or severe headaches.  He denied head injury.  Clinical evaluation was normal.  In a report of medical history completed in April 1982, the Veteran responded that he experienced frequent or severe headaches.  He denied head injury.  Clinical evaluation was normal.  In a report of medical history completed in April 1986, he denied frequent or severe headaches and denied head injury.  Clinical evaluation was normal.  In a report of medical history completed in December 1988, the Veteran reported that he did not know if he experienced frequent or severe headaches.  He denied head injury.  Clinical evaluation was normal.  

The Board finds that service connection for headaches is not warranted because the service treatment reports do not show that he was diagnosed with a chronic headache disorder in service and the post-service clinical records do not document a diagnosis of migraine headaches, tension headaches or traumatic brain injury within one year of his discharge in 1960.  Finally, it has not been demonstrated that the Veteran's headache disorder is due to an injury that occurred during a period of active duty for training.  As noted above, the Veteran was seen on one occasion when he fell off a motor rack, but there was no indication that he sustained a significant head injury or that he lost consciousness.  At times, the Veteran reported that he experienced headaches, but upon separation examination it was concluded that his headaches were due to eye strain and were relieved when he wore his glasses.  Notably, in subsequent reports of medical history completed in conjunction with reserve service, the Veteran was inconsistent with his reports of experiencing frequent or severe headaches; nevertheless, no chronic headache disorder was ever diagnosed during his clinical evaluation.  Moreover, the Veteran consistently denied any head injury.  Consequently, the Board finds that the evidence does not support the conclusion that the Veteran's had a chronic headache disorder that began during his active military service.  

In this regard, the Board observes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to chronic headaches from the time of the Veteran's discharge from service in 1960 is against his claim for service connection.  

The Board acknowledges the medical statements the Veteran has submitted in support of this claim.  For example in an April 2012 statement, the Veteran's physician, J.A.L., M.D., wrote that the Veteran's headaches are global in nature and originally associated with head trauma reportedly while in the service; and in a July 2010 VA QTC examination report, the examiner concluded that the Veteran's headaches began during his military service.  However, these statements lack probative value because they are based on an inaccurate factual history - a history that is not corroborated by the contemporaneous clinical records in the file.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.).  Notably, the Veteran did not sustain any type of traumatic brain injury during his period of active duty or during a period of time when he was on active duty for training  - or any other significant head injury.  His service treatment reports denote one fall but clearly do not discuss any type of head injury and the Veteran in fact denied any head injuries in numerous reports of medical history after his release from active duty.  The July 2010 examiner noted that the Veteran had a history of a loss of consciousness in service - a statement that is not corroborated by the record, but rather is contradicted by the record.  

In reaching its decision, the Board has considered the Veteran's statements as well as the lay statements submitted on his behalf from his spouse and fellow service men.  The Board finds that the Veteran is competent to report that he experiences headaches.  However, he is not competent to diagnose himself with a chronic headache disorder or to attribute any specific headaches to an injury.  See Espiritu, supra.  Moreover, the Board finds that the Veteran is less than credible as the assertions are not only unsupported, they are made in conjunction with a claim for VA compensation benefits, and are also in direct contrast with more contemporaneous objective clinical evidence.  In this regard, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  The evidence clearly denotes no documented complaints related to a chronic headache disorder until many years after his discharge from active military service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for headaches.  Hence, the claim is denied.  38 U.S.C.A. § 5107(b).  

Asthma

The record reflects that on a report of medical history taken in conjunction with his April 1958 pre-induction examination, the Veteran reported a history of shortness of breath but denied asthma.  It was noted that his positive responses were insignificant and he was qualified for service.  In a report of medical history completed in October 1958, the Veteran again reported a history of shortness of breath but denied asthma.  Upon examination in October 1958, it was concluded that he had no significant defects and his respiratory system was clinically normal.  The Veteran was seen on one occasion in November 1958 for complaints of shortness of breath and having difficulty keeping up.  It was noted that he reported a history of asthma when he was 11 years old.  It was also noted that he was obese.  In his report of medical history completed in August 1960 just prior to discharge, the Veteran denied shortness of breath and asthma.  Clinical evaluation upon separation showed that the Veteran's lungs and chest were within normal limits.  Asthma was not diagnosed. 

Based on the clinical evidence outlined above, the Board finds that it must be presumed that the Veteran was sound upon his entry to active duty because there is no clear and unmistakable evidence that asthma preexisted military service.  Nevertheless, the Board finds that service connection for asthma is not warranted because the service treatment reports also do not show that he was diagnosed with asthma during his active military service.  As discussed above, the Veteran was seen on one occasion for complaints of shortness of breath, but a diagnosis of asthma was not rendered and upon discharge examination in August 1960, his chest and lungs were clinically within normal limits.  Moreover, the Veteran denied that he had asthma at the time of his separation.  Notably, in a report of medical history completed in August 1978 in conjunction with his reserve enlistment, the Veteran reported that he was in good health, was not taking any medications, and he stated that he did not know if he had asthma.  He denied shortness of breath.  Upon examination at that time, the respiratory system was again reported to be clinically normal.  At a quadrennial evaluation in April 1982, the heart and lungs were within normal limits and a chest X-ray was normal.  In an April 1982 report of medical history, the Veteran reported that he had asthma but that he did not require medication for the condition.  In December 1988, he again denied asthma and noted that he did not take any medications.  Consequently, the Board finds that the evidence does not support the conclusion that the Veteran's single episode of shortness of breath during active duty was indicative of chronic asthma.  

In this regard, the Board observes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to asthma from the time of the Veteran's discharge from service in 1960 until the 1980s, when considered in conjunction with the fact that the Veteran's service medical records only show an isolated instance of a complaint of shortness of breath are against his claim for service connection.  

The Board acknowledges the medical statements the Veteran has submitted in support of this claim.  For example in an April 2012 statement, the Veteran's physician, J.A.L., M.D., wrote that the Veteran's asthma reportedly started while he was in service; and in a July 2010 VA QTC examination report, the examiner concluded that the Veteran's asthma was aggravated by his military service.  However, these statements lack probative value because they are based on an inaccurate factual history provided solely by the Veteran - a history that is not corroborated by the contemporaneous clinical records in the file.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.).  For example, the July 2010 examiner noted that the Veteran had a 25-year history of asthma - which places diagnosis of asthma in approximately 1985 which is more than 20 years after the Veteran's discharge from active service and is not shown to have occurred during a period of active duty for training.  

In reaching its decision, the Board has also considered the Veteran's statements.  The Board finds that the Veteran is competent to report that he continues to experience shortness of breath, wheezing, etc.  However, he is not competent to diagnose himself with asthma.  See, Espiritu, supra.  Moreover, the Board finds that the Veteran is less than credible as the assertions are not only unsupported later statements made in conjunction with a claim for VA compensation benefits, but are also in direct contrast with more contemporaneous objective clinical evidence.  In this regard, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  The evidence clearly denotes no documented complaints related to asthma or clinical findings consistent with a diagnosis of chronic asthma until the 1980's approximately 20 years after his discharge from active military service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for asthma.  Hence, the claim is denied.  38 U.S.C.A. § 5107(b).  

Residuals of Fractures of the Radius and Ulna

As noted above, the Veteran served on active duty from October 1958 to October 1960.  His service treatment records indicate that he sustained fractures in his right arm bones (the radius and ulna) prior to his period of active duty (1952 or 1953) and after his period of active duty (1964).  There is no indication in the service treatment records that he sought treatment related to any residuals for the initial fracture during his period of active duty, and the competent medical evidence does not reflect that arthritis was evident on an X-ray within one year of his discharge from active duty in 1960.  Since the injuries occurred outside of his period of active duty, he did not receive treatment for any residuals on active duty, particularly after the first fracture in 1952 or 1953, and there is no indication that he sustained the second fracture on a period of active duty for training, there is simply no basis upon which to grant service connection, including on the basis of aggravation.  

The Board acknowledges the medical statements the Veteran has submitted in support of this claim.  For example, in an April 2012 statement, the Veteran's physician, J.A.L., M.D., wrote that the Veteran was bothered by a chronic right wrist condition that was degenerative in nature, worsening over time, and "associated with an injury in the service."  This statement has limited probative value because it was not based on review of the record, including the service treatment reports, and is based on an inaccurate history recounted by the Veteran.  There is no indication in the service treatment reports that the Veteran sustained a right wrist injury and the fractures to the radius and ulna clearly pre- and post-dated his period of active duty.  In sum, the statements were made based solely on the Veteran's reported history, and the history the Veteran provided is not consistent with the evidence contained in the record.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Additionally, medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Accordingly, the Board finds that they lack significant probative value.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of fractures of the radius and ulna.  Hence, the claim is denied.  38 U.S.C.A. § 5107(b).  

Increased Rating

The Veteran contends that he is entitled to a higher rating for his service-connected dyshidrosis and onychomycosis of the toenails of both feet.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Onychomycosis, a disorder of the fingernails and toenails, is rated by analogy as dermatitis.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2011).  That code section then instructs the rater to evaluate as disfigurement, scars, or dermatitis, whichever is the predominant disability picture.  Here, the symptoms of dystrophic toenails are most akin to dermatitis, which is contemplated under Diagnostic Code 7806.  A compensable (10 percent) rating under Diagnostic Code 7806 requires dermatitis that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Here, the Veteran's toe nails clearly do not contemplate at least 5 percent of his whole body or 5 percent of exposed areas, and the medical reports do not indicate that he required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for the necessary intervals during the appeal period.  

In reaching its decision, the Board has considered the Veteran's statements regarding his toe nail problems, particularly his complaints of pain, as well as the medical evidence in his file.  The Board finds that he is competent to report his symptoms.  In this regard, the Board observes that the Veteran has undergone excision of the toenails of his great toes due to the disability - and he has been awarded a separate 10 percent rating for this aspect of his disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  The remaining clinical evidence pertaining to the Veteran's dyshidrosis and onychomycosis of the toenails is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the symptoms reported have been appropriately considered in assigning the current rating consistent with the documented symptoms, as well as the separate rating awarded under another diagnostic code.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for dyshidrosis and onychomycosis of the toenails of both feet must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for headaches is denied.

Service connection for asthma is denied.

Service connection for residuals of fractures of the radius and ulna is denied.

A compensable rating for dyshidrosis and onychomycosis of the toenails of both feet is denied.  


REMAND

With regard to his claim for service connection for glaucoma and retinal artery occlusion of the left eye, the Veteran was provided with a VCAA notice letter pertaining to this issue in a November 2010 letter.  In an undated, typed statement, the Veteran noted that an April 2012 letter to him referenced the November 2010 letter; however, he had no knowledge of receiving the letter.  He requested that the letter by re-issued.  There is no indication that the RO re-issued this letter to the Veteran.  Since this was the initial VCAA letter pertaining to the issue of service connection for glaucoma and retinal artery occlusion of the left eye, the Board finds that a remand is necessary so that the duty to notify provisions may be satisfactorily met on the matter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Re-issue the November 2010 VCAA letter to the Veteran at his current address of record.  

2.  After completing the above, readjudicate the claim for service connection for glaucoma and retinal artery occlusion of the left eye.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


